DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-13 are objected to because of the following informalities: 
Claim 2, line 10, please insert “filter generation” before “process” for consistency with antecedent, recited in claim 2, line 8
 Claim 3, line 6, please insert “the” before “one” to make explicit use of antecedent in lines 4-5.
Claim 4, line 6 recites “received cycle” while the antecedent in claim 3, line 3 or line 7, recites “estimated cycle frequency”.
Claim 5, line 2, recites “a second estimated cycle frequency”.  However, there is no limitation to “a first estimated cycle frequency”.
Claim 5 recites “wherein deriving the reference signal” in line 3. The word “wherein” is generally use to further limit a previous limitation, recited in the claim(s). However, there is no previous limitation of “deriving the reference signal” in the 
Claims 4, 6-9, each occurrence of “procedure” should be replaced by “process” for consistency with antecedent recited in claim 2, line 8, respectively. 
Claim 6, line 4, please replaced the period by a proper punctuation.
Claim 6, line 6 before “cycle”, please insert “estimated” for consistency with antecedent in claim 5, line 2.
Claim 9, last line, please insert “signal” after “reference” for consistency with antecedent claim 9, line 2.
Claim 11, line 6, recites “receiving a reference signal” not use in any of the step(s)/ limitation(s) recited in the claim(s).
Claim 12, before each occurrence of “datum”, “CAF” needs to be inserted where missing for consistency with antecedent in line 2 of claim 12, respectively.
Claim 12, line 19, recites “each enhanced” while the antecedent in claim 12, line 19, recites “refined”. Please correct.
Claim 12, line 23, recites  “enhanced” while the antecedent  in claim 12, line 19, recites “ refined”.                                                                                                                                                                                                                                                                                                                                                                                                                      
Any claim whose base claim is objected is likewise objected.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sufficient" in claim 1, line 6 is a relative term which renders the claim indefinite.  The term “magnitude (sufficient)" is not defined  by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is not clear as to what would considered as a “sufficient magnitude” .
The term "sufficient" in claim 1, line 8 is a relative term which renders the claim indefinite.  The term “frequency shifts… (sufficient)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is not clear as to what would considered as a “sufficient frequency shifts”.
Claim 5 recites the limitation "the processing circuitry" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the received cycle frequency”  in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, line 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 Any claim whose base claim is rejected is likewise rejected.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mussmann et al US 8,351,534 in view of Hadani  et al US Patent Application Publication No. 20190342126 further  in view of Zhang et al US 20200205116.
As per claim 11, Mussmann et al discloses  method of detecting a signal of interest (SOI) (see at least fig. 4 and fig.5), comprising: providing a plurality of spaced-apart antenna elements receiving a composite signal including the SOI, and generating a plurality of input signals (note 240 of fig. 4 receiving the composite signal and provides an output to LNA 420);  39 QB\122350.00018\57851271.1Attorney Docket: 122350.00018 applying, to each input signal, a first time delay and a first frequency shift, resulting in a plurality of time-delayed and frequency-shifted signals (note fig. 4 and fig. 5 440); receiving a pilot (reference) signal( note fig. 12); forming and applying filters for each of the plurality of time-delayed and frequency-shifted signals (note (480 and 490), per the specification col. 12, line 62-63,  480 includes a filter and it fails to teach computing filter coefficients by supplying the time-delayed and frequency-shifted signals to a multidimensional Wiener filter. As evidence by Hadani et al (see at least para. [0027], it is generally known to implement an equalizer as Wiener equalizer (note that the equalizer of Hadani et al is a multidimentional equalizer, the Wiener by correlation is of a multidimentional type).  Therefore, it would have been obvious to one skill in the art to implement the equalizer as a Wiener equalizer in order to come up with the next generation of wireless technologies that can keep up  with demand on performance of wireless devices.  Hadani, par. [0004].   Furthermore, Zhang et al teaches the generation of filter coefficient using a Wiener filter based on time offset and frequency offset signal (note para. [0021]). It would have been obvious to one skill in the art to incorporate such a teaching in Mussmann et al  and the motivation would have been the same as provided in this paragraph with respect to Hadani. An alternate motivation would have been to have enabled the system to compute the coefficient accurately with no frequency and time lags.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 12-13 would be allowable if amended to overcome the objection sets forth above.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record do not teach or fairly suggest, in combination with the other claimed limitations, the limitations of “the set of respective filters is selected to reduce an error metric indicating a degree of difference between the output signal and the reference signal”, recited in claim 1 and the limitations of “ identifying pairings of time delay and frequency shift in the enhanced data where the degree of correlation is greater than the degree of correlation in the initial data for the same pairings of time delay and frequency shift by more than a threshold”, recited in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633